         Case 1:19-cr-00833-SHS Document 220 Filed 04/21/21 Page 1 of 2

                                                                   Daniel R. Alonso
                                                                   Partner
                                                                   1133 Avenue of the Americas
                                                                   Suite 3100
                                                                   New York, NY 10036
                                                                   T (212) 600-2340
                                                                   dalonso@buckleyfirm.com




April 21, 2021


VIA ECF

The Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re: United States v. Shah, et al, 19 Cr. 833 (S-4) (SDNY)

Dear Judge Stein:

We represent Jennifer Shah in the above-referenced matter. At Ms. Shah’s arraignment on April
2, the Court set May 10 as the date for omnibus defense motions for the two defendants arraigned
that day—Ms. Shah and Stuart Smith. We respectfully request an extension of that date to June
18. The government has no objection to our application, and requests three weeks to respond.
Counsel for Mr. Smith indicated that he does not object either.

By way of brief explanation, the previous indictments under this docket number (U.S. v. Cheedie,
et al.) had been pending for 16 months before our client was arrested or arraigned. We were en-
gaged the same day Ms. Shah appeared before the Court, and had had no prior involvement with
the matter. Since then, we have worked diligently to familiarize ourselves with a very complex
case involving a related indictment that was tried, more than two dozen defendants between both
cases, and, most significantly, a tremendous volume of discovery materials. Although we do not
have a page count, the discovery in this case adds up to more than 277 gigabytes of data, which
could well number a million pages or more pages of documents. The government has been reason-
ably diligent in providing us access to materials, and Ms. Greenwood has been extremely helpful,
but in order to assess adequately the potential motions we may file in good faith on behalf of our
client, we require more time.
         Case 1:19-cr-00833-SHS Document 220 Filed 04/21/21 Page 2 of 2

The Honorable Sidney H. Stein
April 21, 2021
Page 2



Thank you for the Court’s consideration of this application. We are of course available for a con-
ference if you have questions.

Respectfully submitted,


        /s/__________
Daniel R. Alonso

cc: All counsel (by ECF)



SO ORDERED:


_____________________________
HON. SIDNEY H. STEIN, U.S.D.J.
